In our original opinion, in discussing bill of exception No. 1, we referred to the witness whose evidence was objected to as Cephus Lyons and as being a character witness for appellant. In the motion for rehearing it is called to our attention thatCephus Lyons was not a character witness for appellant However, Columbus Lyons was such character witness, and the bill of exception under consideration complained of his evidence. We inadvertently confused the names and called him Cephus instead of Columbus. Otherwise the discussion of the matter complained of is supported by the record, and the conclusion reached appears proper.
In examining the statement of facts we observe that Mr. Yarbrough and Mr. Wingate, city detectives, testified without objection that appellant's general reputation was not good as a law-abiding citizen, (such reputation having been put in issue by appellant). It was elicited from Mr. Wingate on cross-examination by appellant's counsel that witness had never had appellant arrested for burglary or robbery but had had him for theft. Then on redirect examination by the State, without objection, *Page 324 
it was shown that appellant had been arrested many times for different types of offenses, one time for assault with intent to murder, which was reduced to aggravated assault.
No reversible error appears from bill of exception No. 1 under the record here present.
The motion for rehearing is overruled.